Title: From James Madison to Richard Harrison (Abstract), 17 June 1805
From: Madison, James
To: Harrison, Richard


17 June 1805, Department of State. “I return the documents contained in your communication of the 10th. inst. respecting Mr. Cathcart’s accounts.
“The first head of the statement on which my letter to you of the 27th. ult, was founded may be admitted, viz $2417 33/100$ for expences attending the negotiation at Algiers.
“An allowance may be made for Clerk hire and stationery at the rate of two hundred dollars per annum during Mr. Cathcart’s continuance in Office, in lieu of his charges. The other items brought into question by your remarks of the 3d. June herewith returned may be proved in defect of the other species of proof by Mr. Cathcart’s affidavit and a verification by his Books.”
